Citation Nr: 0007481	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for spondylolisthesis at 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1996 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
service connection for prostatitis, as well as an application 
to reopen a claim of service connection for spondylolisthesis 
at L5-S1.  In October 1997, the Board denied service 
connection for prostatitis and remanded the spondylolisthesis 
issue for further action by the RO.  The latter issue is 
again before the Board.

In August 1978, service connection for spondylolisthesis at 
L5-S1 was denied.  The veteran did not initiate an appeal of 
the decision; consequently, the 1978 decision became final.  
38 C.F.R. § 19.118 (1978).  Therefore, the first issue that 
now must be addressed is whether the claim of service 
connection ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).


FINDINGS OF FACT

1.  In August 1978, the RO denied a claim of service 
connection for spondylolisthesis at L5-S1; no appeal ensued.

2.  Evidence received since the August 1978 RO denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for spondylolisthesis 
at L5-S1.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has spondylolisthesis at L5-S1 
as a result of his military experience.  However, the Board 
notes that the veteran's current claim of service connection 
is not his first such claim.  As noted above, the RO, in 
August 1978, denied service connection for spondylolisthesis 
at L5-S1.  This decision became final when no appeal was 
initiated.  38 C.F.R. § 19.118 (1978).  As a result, the 
veteran's current claim of service connection may now be 
considered on the merits only if new and material evidence 
has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

The evidence available to the RO in August 1978 included 
service medical records (including May 1969 entry and 
February 1971 separation examinations) that were negative for 
complaints, diagnoses, and/or treatment for a low back 
disorder with one exception.  In October 1969 the veteran's 
complaints of low back pain were noted without objective 
findings.  In addition, the record on appeal included an 
August 1978 statement from a private physician who diagnosed 
first degree spondylolisthesis at L5-S1.  The record also 
included VA treatment records, dated from March 1974 to 
January 1976.  Some of these records showed the veteran's 
complaints and/or treatment for back pain diagnosed as acute 
low back strain as early as March 1974.  See VA treatment 
records dated in March 1974, April 1974, and December 1975.  
March 1974 lumbosacral spine x-rays were negative.  
Additionally, the Board observes that the veteran, in March 
1974, reported that he had had low back pain since 1969, 
while in military service. 

Evidence received since the August 1978 denial includes 
various VA and private treatment records, dated from March 
1972 to October 1995.  This newly received evidence shows 
continued treatment for back disorders, associated with pain, 
which have been variously diagnosed as spondylolisthesis at 
L5-S1, mechanical low back pain, and degenerative disc 
disease at L2-L3 and L3-L4.  See private treatment records 
dated in March 1973, October 1973, July 1978, March 1979, 
April 1979, February 1980, March 1980, May 1980, June 1980, 
August 1980, October 1981, November 1981, February 1982, 
February 1984, April 1984, May 1985, September 1990, March 
1991, April 1993, February 1995, April 1995, May 1995, and 
June 1995; also see VA treatment records dated in September 
1981 and August 1995.  Some treatment records refer to the 
veteran as having had back problems before his entry into 
military service (see private treatment records dated in 
March 1979 and June 1980) as well as his having sustained low 
back injuries following his separation from military service 
(see private treatment records dated in September 1990 and 
March 1991).

Since the newly received evidence tends to show nothing more 
than continued treatment for a low back disorder, albeit 
variously diagnosed, without competent medical evidence that 
relates spondylolisthesis to military service, the Board 
finds that the newly received evidence tends to prove nothing 
that was not previously shown, namely that the veteran has 
had spondylolisthesis.

The Board notes that the record also contains a September 
1980 lay statement from a friend of the veteran who served 
with the veteran in the military.  In this statement, the 
veteran's friend states that, in May 1970, the veteran was 
hospitalized while stationed in Korea.  However, no reason 
was given for the veteran's hospitalization.  Therefore, 
because this statement does not bear upon the specific matter 
under consideration, it is not "new" evidence.  38 C.F.R. 
§ 3.156(a). 

In reaching the conclusion noted above, the Board has 
considered the veteran's written statements to the RO.  
Specifically, the veteran reported that his current low back 
disability was caused by a back injury he sustained while 
working on a tank while stationed in Korea in early 1970.  
However, this allegation tends to prove nothing more than was 
implied by the veteran's 1978 claim.  Consequently, the Board 
finds that the veteran's statements are cumulative.  This is 
especially so because his statements may not be considered 
probative evidence of medical causation.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  

In short, although the newly received evidence was not of 
record in 1978, it tends to prove nothing more about the 
onset of spondylolisthesis than was already shown when the RO 
previously denied the claim.  Therefore, the Board concludes 
that the newly received evidence is cumulative or redundant, 
and therefore is not "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  


ORDER

The application to reopen a claim of service connection for 
spondylolisthesis at L5-S1 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

